Title: From George Washington to Major General William Heath and a Board of General Officers, 3 August 1779
From: Washington, George
To: Heath, William,Board of General Officers


        
          Gentlemen
          West Point Augst 3d 1779
        
        I hoped after the pains you had taken to arrange the Massachusetts line—that neither of us would be troubled farther upon the subject. In this however I have been disappointed. When I was about to transmit the arrangement to Congress—the inclosed memorial from sundry Officers was presented me by Col. Bayley. It seems from their state, that Mr Banister was originally appointed Paymaster to Shepards Regiment. I learn from Col. Bayley that this was the case—and that he acted in this capacity a few months, till Learneds promotion as a Brigadier—and ever after as a Brigade Major to the Brigade assigned him, which, since his resignation, has been generally commanded by Col. Bayley in whose regiment the memorialists are. I also inclose a copy of the resolutions of Congress respecting the introduction of Brigade Majors and Paymasters into the line. The Board will be pleased to consider the memorial and to confirm alter or intirely do away the arrangement of Mr Banister—as they may think best. I am convinced that no arrangement that can be made will give universal satisfaction. I have the honor to be with great respect & esteem Gentlemen Yr Most Obet, servant
        
          Go: Washington
        
      